      Case 3:19-cv-01663-CSH Document 17 Filed 12/23/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


JOHN DOE                                             :
                                                     :
         Plaintiff                                   :             CIVIL ACTION NO.:
                                                     :             3:19-cv-01663-CSH
                                                     :
vs.                                                  :
                                                     :
YALE UNIVERSITY, ET AL.                              :
                                                     :
         Defendants                                  :             DECEMBER 23, 2019


                                 NOTICE OF APPEARANCE

         Please enter the appearance of Patrick M. Noonan, as attorney for the defendants, Yale

University, Yale University Board of Trustees, Sherilyn Scully, Anjani Jain, Wendy Tsung,

and K. Geert Rouwenhorst.



                                                     THE DEFENDANTS,

                                                     YALE UNIVERSITY,
                                                     YALE UNIVERSITY BOARD OF
                                                     TRUSTEES, SHERILYN SCULLY,
                                                     ANJANI JAIN, WENDY TSUNG, AND
                                                     K. GEERT ROUWENHORST



                                                BY: /s/ Patrick M. Noonan (#ct00189)
                                                    Patrick M. Noonan
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                    (203) 458-9168
   Case 3:19-cv-01663-CSH Document 17 Filed 12/23/19 Page 2 of 2




                                      CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing Appearance
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                                                     /s/
                                                               Patrick M. Noonan




                                                2
